PER CURIAM: **
The plaintiffs seek to display an image and website address on the jumbotron at *267the Lubbock Independent School District (“LISD”) football field. LISD refused to allow the ad for several reasons. Shortly thereafter, the plaintiffs sued LISD under 42 U.S.C. § 1983, claiming multiple violations of the First and Fourteenth Amendments. After reviewing the evidence, the district court granted summary judgment in favor of LISD.
The plaintiffs now appeal. Having studied the record and briefs, and having heard the oral argument of the parties, we have once again reviewed in careful detail the thorough and cogent opinion of the district court and find no reversible error. The judgment of the district court is therefore AFFIRMED. See 5th Cir. R. 47.6.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.